ON REHEARING EX MERO MOTU
MADDOX, Justice.
This Court’s original opinion dated June 21, 1985, is withdrawn and the following is substituted in its place.
Plaintiff/appellant Dan Hindman sought to have his name placed on the ballot for Superintendent of Education of Franklin County. The state superintendent refused to certify him as a candidate, because, in the state superintendent’s opinion, Hind-man did not meet statutory qualifications. Code 1975, § 16-9-2.
Hindman sought declaratory and injunc-tive relief which would have enabled him to have his name placed on the ballot as a candidate for election to the office of superintendent. The trial judge denied Hind-man’s motion for a temporary restraining order, and Hindman appealed here.
We have determined that the trial judge did not abuse his discretion in denying Hindman’s request for injunctive relief; therefore, the cause is due to be affirmed.
ON REHEARING EX MERO MOTU: OPINION WITHDRAWN; OPINION SUBSTITUTED; AFFIRMED.
TORBERT, C.J., and JONES, SHORES and BEATTY, JJ., concur.